Citation Nr: 0940555	
Decision Date: 10/26/09    Archive Date: 11/04/09

DOCKET NO.  07-17 802	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for panic disorder with agoraphobia.    

2.  Entitlement to an initial compensable evaluation for 
residuals of an excised pilonidal cyst.    

3.  Entitlement to an initial compensable evaluation for 
varicose veins, left lower extremity.

4.  Entitlement to an initial compensable evaluation for 
varicose veins, right lower extremity.

5.  Entitlement to an initial compensable evaluation for 
Nabothian cysts.




ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel


INTRODUCTION

The Veteran had active service from March 1985 to March 2005.    

These claims come before the Board of Veterans' Appeals 
(Board) on appeal of a December 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia, which granted service connection 
for the disabilities listed under the issues heading of this 
decision.  The grants were effective August 8, 2006, and the 
Veteran appealed the initial ratings for those disabilities. 


FINDINGS OF FACT

1.  During the course of this appeal, the Veteran has not 
sought treatment, or taken medication, for her psychiatric 
disability, characterized as panic disorder with agoraphobia, 
but, as a result thereof, experienced mildly disabling 
psychiatric symptoms, including distractibility, slight 
anxiousness, and frequent tearfulness when discussing 
reported panic attacks.    

2.  The sole residual of the Veteran's excised pilonidal cyst 
is a level, nontender, asymptomatic scar measuring 4 cm. by 
1/4 cm.    

3.  During the course of this appeal, there has been no 
symptomatology associated with the varicose veins in the 
Veteran's left lower extremity.

4.  During the course of this appeal, there has been no 
symptomatology associated with the varicose veins in the 
Veteran's right lower extremity.

5.  During the course of this appeal, the Veteran did not 
seek treatment for, and no symptomatology associated with, 
the Nabothian cysts.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an initial evaluation in 
excess of 10 percent for panic disorder with agoraphobia are 
not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.655, 
4.1-4.10, 4.126, 4.130, Diagnostic Code 9412 (2009).

2.  The criteria for entitlement to an initial compensable 
evaluation for residuals of an excised pilonidal cyst are not 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.655, 
4.1-4.10, 4.118, Diagnostic Codes 7801-7805 (2009).

3.  The criteria for entitlement to an initial compensable 
evaluation for varicose veins, left lower extremity, are not 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.655, 
4.1-4.10, 4.104, Diagnostic Code 7120 (2009).

4.  The criteria for entitlement to an initial compensable 
evaluation for varicose veins, right lower extremity, are not 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.655, 
4.1-4.10, 4.104, Diagnostic Code 7120 (2009).

5.  The criteria for entitlement to an initial compensable 
evaluation for a Nabothian cyst are not met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 3.655, 4.1-4.10, 4.116, 
Diagnostic Code 7612 (2009).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt and prior to consideration of most applications 
for VA benefits, VA is tasked with satisfying certain notice 
and assistance requirements outlined in the Veterans Claims 
Assistance Act of 2000 (VCAA) and its implementing 
regulations.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009).  

A.  Duty to Notify

Notice under the VCAA must be provided a claimant prior to an 
initial unfavorable decision by the agency of original 
jurisdiction.  Pelegrini v. Principi (Pelegrini II), 
18 Vet. App. 112, 119-20 (2004).  

The claim arises from disagreement with the initial rating 
following the grant of service connection.  The courts have 
held that once service connection is granted the claim is 
substantiated, additional VCAA notice is not required; and 
any defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).

The United States Court of Appeals for Veterans Claims 
(Court) has elaborated that filing a notice of disagreement 
begins the appellate process, and any remaining concerns 
regarding evidence necessary to establish a more favorable 
decision with respect to downstream elements (such as an 
effective date) are appropriately addressed under the notice 
provisions of 38 U.S.C.A. §§ 5104 and 7105 (West 2002).  
Goodwin v. Peake, 22 Vet. App. 128 (2008).  Where a claim has 
been substantiated after the enactment of the VCAA, the 
appellant bears the burden of demonstrating any prejudice 
from defective VCAA notice with respect to the downstream 
elements.  Id.  

B.  Duty to Assist

The RO made reasonable efforts to identify and obtain 
relevant records in support of the Veteran's claims.  38 
U.S.C.A. § 5103A(a), (b), (c) (West 2002).  Specifically, the 
RO secured and associated with the claims file all evidence 
the Veteran identified as being pertinent to her claims, 
including service treatment records and VA records of 
psychiatric treatment. 

The RO also afforded the Veteran VA examinations in support 
of her claims for service connection.  Thereafter, however, 
the Veteran asserted that the evaluations initially assigned 
her disabilities did not accurately reflect the severity of 
associated symptomatology.  The RO then scheduled the Veteran 
for additional VA examinations, to which the Veteran did not 
report. 

When a claimant fails to report for an examination scheduled 
in conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  38 C.F.R. § 
3.655 (2009).  The Board will thus focus on the reports of 
the original VA examinations as well as all other post-
service medical documents in the claims file in determining 
the severity of the disabilities at issue in this appeal.  

II.  Analysis

The issues on appeal include whether the Veteran is entitled 
to higher initial evaluations for panic disorder with 
agoraphobia, residuals of an excised pilonidal cyst, varicose 
veins of the left and right lower extremities and a Nabothian 
cyst.

Disability evaluations are determined by evaluating the 
extent to which a service-connected disability adversely 
affects a claimant's ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2009).  If two evaluations are potentially applicable, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation; otherwise, the lower evaluation is to be 
assigned.  38 C.F.R. § 4.7 (2009).

At the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on facts found, a 
practice known as "staged" ratings.  Fenderson v. West, 12 
Vet. App. 119, 126 (1999).


A disability may require re-evaluation in accordance with 
changes in a claimant's condition.  In determining the level 
of current impairment, it is thus essential that the 
disability be considered in the context of the entire 
recorded history.  38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned. See 38 C.F.R. § 4.7. 

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2009).  

A.  Schedular Evaluation

1.  Panic Disorder with Agoraphobia

According to written statements the Veteran submitted during 
the course of this appeal and her medical history, reported 
during a VA examination, although she has not sought 
treatment or taken medication for her service-connected 
psychiatric disability since discharge from service, it has 
caused anxiety and embarrassing panic attacks (two during the 
six-month period preceding April 2007, one lasting hours), 
including at work and in social settings.  Allegedly, fear of 
having an attack limits her activities as she does not want 
to be in public when another occurs.    

The RO has evaluated the Veteran's panic disorder with 
agoraphobia as 10 percent disabling pursuant to DC 9412, 
which is governed by the General Rating Formula for Mental 
Disorders (formula).  This formula provides that a 10 percent 
evaluation is assignable for occupational and social 
impairment due to mild or transient symptoms which decrease 
work efficiency and ability to perform occupational tasks 
only during periods of significant stress, or; symptoms 
controlled by continuous medication.  A 30 percent evaluation 
is assignable for occupational and social impairment with an 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as 
depressed mood; anxiety; suspiciousness; panic attacks 
(weekly or less often); chronic sleep impairment; and mild 
memory loss (such as forgetting names, directions, and recent 
events).  38 C.F.R. § 4.130, DC 9434 (2009).

A 50 percent evaluation is assignable for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty understanding complex commands; 
impairment of short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to complete tasks); 
impaired judgment, impaired abstract thinking; disturbances 
of motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  Id.

A 70 percent evaluation is assignable for occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  Id.  

A 100 percent evaluation is assignable for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.  Id. 

In this case, the Veteran's psychiatric disability picture 
does not more nearly approximate the criteria for a higher 
initial evaluation during any period of time at issue in this 
appeal.  Rather, as explained below, during the course of 
this appeal, the Veteran did not seek treatment or take 
medication for her psychiatric disability, characterized as 
panic disorder with agoraphobia, and, as a result thereof, 
experienced no more than mildly disabling psychiatric 
symptoms, including distractability, slight anxiousness, and 
frequent tearfulness when discussing reported panic attacks.  

According to the Veteran's service treatment records and a 
February 2007 letter from Carol R. Houde, Ph.D., the Veteran 
first sought care for mental health complaints/abnormalities, 
including anxiety, panic attacks, pressured speech, 
tearfulness and depression, during service, in 2000.  At that 
time, panic attacks were reportedly interfering with the 
Veteran's duties as a military paralegal.  Medical 
professionals prescribed the Veteran medication for these 
symptoms and, in March 2003, April 2003 and June 2003, 
assigned Global Assessment of Functioning (GAF) scores of 65 
and 75.  

Since discharge, the Veteran has not sought further treatment 
or continued to take medication for mental health complaints.  
She has, however, undergone a VA examination, during which 
she reported a history of panic attacks (one in 1985, 
multiple in 1990, and multiple since 2006) and the use of 
psychiatric medication (from 2000 to 2005).  She also 
reported that she worked and enjoyed spending time with her 
nieces and nephews.  The VA examiner did not objectively 
comfirm panic attacks, but noted that the Veteran was mildly 
distractible, slightly anxious and frequently tearful when 
recalling situations involving panic attacks.  The examiner 
assigned a GAF score of 70.  

A GAF score reflects the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 
267 (1996) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF 
MENTAL DISORDERS 32 (4th ed. 1994)).  GAF scores of 61 to 70 
reflect mild symptoms (e.g., depressed mood and mild 
insomnia) OR some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, and 
has some meaningful interpersonal relationships.  GAF scores 
of 71 to 80 reflect that if symptoms are present they are 
transient and expectable reactions to psychosocial stressors 
(e.g., difficulty concentrating after family argument) OR no 
more than slight impairment in social, occupational, or 
school functioning (e.g., temporarily falling behind in 
schoolwork).  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995).  

These definitions, considered in conjunction with the 
previously noted assigned GAF scores indicate that, since the 
Veteran began receiving treatment for her service-connected 
psychiatric disability in service, including during the 
course of this appeal, the disability has been no more than 
mildly disabling.  

Although the disability manifests primarily as panic attacks, 
which are noted in the rating schedule to be among the 
examples of manifestations of a psychiatric disability that 
is 30 percent disabling, in this case, such attacks are not 
so severe.  Rather, during the course of this appeal, they 
have been transient, not necessitating treatment or 
medication and have resulted in only three symptoms: mild 
distractability, slight anxiousness, and, when discussed, 
frequent tearfulness.  The VA mental health examiner also 
evaluated these symptoms as mild.  A psychiatric disability 
of this severity does not warrant an initial schedular 
evaluation in excess of 10 percent under DC 9412.  

2.  Residuals, Excised Pilonidal Cyst

According to written statements the Veteran submitted during 
the course of this appeal and her medical history, reported 
during a VA examination, she developed  pilonidal disease in 
service, beginning in the 1990s.  Allegedly, during service, 
this disease recurred frequently and necessitated multiple 
incisions, drainages, rounds of antibiotics and surgeries.  
The Veteran contends that, following the final surgery, her 
incision healed.  However, she now experiences a dull pain in 
the low back when sitting for a prolonged period of time and, 
when she gets wet from bathing, showering or sweating, the 
small pocket and scar at the incision site fill up with 
water.     

In support of her claim, the Veteran has submitted written 
statements of R.R., her brother, a clinical coordinator of 
radiology; and L.M., an in-service co-worker and friend, 
which confirm that the pilonidal disease recurred in service, 
as alleged, necessitating multiple methods of treatment, all 
but one unsuccessful.  

The RO has evaluated residuals of the excised pilonidal cyst 
as 0 percent disabling pursuant to DC 7803, which is one of 
multiple DCs governing ratings of scars.  

According to DC 7801, which governs ratings of scars that are 
not located on the head, face, or neck, but are deep or cause 
limited motion, a 10 percent evaluation is assignable when 
the area or areas exceed 6 square inches (39 sq. cm.).  A 20 
percent evaluation is assignable when the area or areas 
exceed 12 square inches (77 sq. cm.).  38 C.F.R. § 4.118, DC 
7801 (2009).  Scars in widely separated areas, as on two or 
more extremities or on anterior and posterior surfaces of 
extremities or trunk, will be separately rated and combined 
in accordance with § 4.25 of this part.  A deep scar is one 
associated with underlying soft tissue damage.  38 C.F.R. § 
4.118, DC 7801, Note (1), (2) (2009).

Scars, other than of the head, face, or neck, which are 
superficial and do not cause limited motion, are to be rated 
under DC 7802.  DC 7802 provides that a 10 percent evaluation 
is assignable for area or areas of 144 square inches (929 sq. 
cm.) or greater.  38 C.F.R. § 4.118, DC 7802 (2009).  Scars 
in widely separated areas, as on two or more extremities or 
on anterior and posterior surfaces of extremities or trunk, 
will be separately rated and combined in accordance with § 
4.25 of this part.  A superficial scar is one not associated 
with underlying soft tissue damage.  38 C.F.R. § 4.118, DC 
7802, Note (1), (2) (2009).

Under DC 7803, a 10 percent evaluation is assignable for 
scars that are superficial and unstable.  38 C.F.R. § 4.118, 
DC 7803 (2009).  An unstable scar is one where, for any 
reason, there is frequent loss of covering of skin over the 
scar.  A superficial scar is one not associated with 
underlying soft tissue damage.  38 C.F.R. § 4.118, DC 7803, 
Note (1), (2) (2009).

Under DC 7804, a 10 percent evaluation is assignable for 
scars that are superficial and painful on examination. 38 
C.F.R. § 4.118, DC 7804 (2009).  A 10 percent evaluation is 
assignable for a scar on the tip of a finger or toe even 
though amputation of the part would not warrant a compensable 
evaluation. (See § 4.68 of this part on the amputation rule.) 
38 C.F.R. § 4.118, DC 7804, Note (2) (2009).

Other types of scars are to be rated based on limitation of 
function of affected part. 38 C.F.R. § 4.118, DC 7805 (2009).

In this case, residuals of the Veteran's excised pilonidal 
cyst do not more nearly approximate the criteria for a higher 
initial evaluation during any period of time at issue in this 
appeal.  Rather, as explained below, the sole residual of the 
excised pilonidal cyst is a level, nontender, asymptomatic 
scar measuring 4 cm. by 1/4 cm.    

According to the Veteran's service treatment records, as 
alleged, the Veteran struggled with recurring pilonidal 
abscesses for six or seven years during service.  Various 
medical professionals tried to treat these abscesses or cysts 
with incisions, drainages, antibiotics and surgery.  In 2003, 
after it became evident that the first surgery had failed, 
the Veteran underwent another surgery, an excision of a 
pilonidal cyst.  

Since then, the Veteran has not sought treatment for 
residuals thereof.  She has, however, undergone a VA 
examination, during which the examiner noted a scar, 
described above.  The examiner also noted that there was no 
tenderness, disfigurement, ulceration, adherence, 
instability, tissue loss, keloid formation, hypopigmentation, 
hyperpigmentation, abnormal texture, inflammation, or edema 
associated with the scar and no recurrence of a cyst.  An 
initial compensable schedular evaluation is thus not 
assignable under any DC pertinent to ratings of scars, 
including DC 7803.  

3.  Varicose Veins 

According to written statements the Veteran submitted during 
the course of this appeal and her medical history, reported 
during a VA examination, she developed  varicose veins of 
both lower extremities in service while working as a cook.  
Her duties in this regard demanded prolonged periods of 
standing.  Allegedly, during service, medical professionals 
advised the Veteran to wear support hose and elevate her 
legs, but given her job, she was not often able to do so.  
The Veteran contends that her varicose veins have worsened 
since discharge from service and are now unsightly and 
painful, especially after prolonged standing or walking, and 
cause edema in both legs.  

The RO has evaluated the varicose veins in the Veteran's 
lower extremities as 
0 percent disabling pursuant to DC 7120.  This DC provides 
that a 10 percent evaluation is assignable for varicose veins 
that are manifested by intermittent edema of an extremity or 
aching and fatigue in a leg after prolonged standing or 
walking, with symptoms relieved by elevation of the extremity 
or compression hosiery.  A 20 percent evaluation is 
assignable for persistent edema that is not completely 
relieved by elevation of the extremity, whether or not there 
is beginning stasis pigmentation or eczema.  A 40 percent 
evaluation is assignable for varicose veins when they cause 
persistent edema and stasis pigmentation or eczema, with or 
without intermittent ulceration.  38 C.F.R. § 4.104, DC 7120 
(2009).

In this case, varicose veins in the Veteran's lower 
extremities do not more nearly approximate the criteria for 
higher initial evaluations during any period of time at issue 
in this appeal.  Rather, as explained below, during the 
course of this appeal, no medical professional objectively 
confirmed any symptomatology associated with the varicose 
veins in the Veteran's left and right lower extremities.

During service in 2000, medical professionals noted varicose 
veins and associated leg pain and advised the Veteran to wear 
support hose, as alleged.  Since discharge, however, the 
Veteran has not sought treatment for the veins or reported 
pain or other symptoms.  At a VA examination in September 
2006, the examiner found no varicose veins.  Initial 
compensable schedular evaluations are thus not assignable 
under DC 7120.  

4.  Nabothian Cyst

The RO has evaluated the Veteran's Nabothian cysts as 0 
percent disabling pursuant to DC 7612, which governs ratings 
of disease or injury of the cervix and is subject to the 
General Rating Formula for Disease, Injury, or Adhesions of 
Female Reproductive Organs (formula).  This formula provides 
that a 0 percent evaluation is assignable for symptoms that 
do not require continuous treatment.  A 10 percent evaluation 
is assignable for symptoms requiring continuous treatment.  A 
30 percent evaluation is assignable for symptoms not 
controlled by continuous treatment.  38 C.F.R. § 4.104, DC 
7612 (2009).

In this case, the Veteran's Nabothian cysts do not more 
nearly approximate the criteria for a higher initial 
evaluation during any period of time at issue in this appeal.  
Rather, during the course of this appeal, the Veteran did not 
seek treatment for, and no medical professional objectively 
confirmed any symptomatology associated with, the Nabothian 
cysts.

During service, beginning in the 1980s, medical professionals 
noted the presence of Nabothian cysts.  The Veteran underwent 
annual evaluations of these cysts and, once, a removal 
thereof, but never reported any associated symptomatology.  
On separation examination, a medical professional noted no 
complications secondary to the cysts.  

Since discharge, the Veteran has not sought treatment for the 
Nabothian cysts and has not reported any associated 
symptomatology.  During a VA examination conducted in 
September 2006, an examiner confirmed the presence of such 
cysts in the vaginal area and cervix.  

The Veteran has need for annual examinations of her Nabothian 
cysts, but has not received any, let alone continuous, 
treatment.  An initial compensable schedular evaluation is 
thus not assignable under DC 7612.  

B.  Extraschedular Evaluation

In certain circumstances, a claimant may be assigned a higher 
initial or increased evaluation on an extraschedular basis.  
The question of whether such an evaluation may be assigned on 
such a basis is a component of a claim for a higher initial 
or increased evaluation.  See Bagwell v. Brown, 9 Vet. App. 
337, 339 (1996).  

Although the Board may not assign an evaluation on an 
extraschedular basis in the first instance, when the question 
is raised either by the claimant, or reasonably by the 
evidence of record, the RO or Board must specifically decide 
whether to refer the claim to the Chief Benefits Director of 
VA's Compensation and Pension Service under 38 C.F.R. § 3.321 
for consideration of the matter.  Barringer v. Peake, 22 Vet. 
App. 242 (2008).  He is authorized to approve the assignment 
of an extraschedular evaluation if the claim "presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards."  38 
C.F.R. § 3.321(b)(1) (2008).  

If the claimant or the evidence raises the question of 
entitlement to a higher initial or increased evaluation on an 
extraschedular basis, as a threshold matter, the Board must 
determine whether the evidence before VA presents such an 
exceptional disability picture that the available schedular 
evaluations for the service-connected disability are 
inadequate.  This requires comparing the level of severity 
and symptomatology of the service-connected disability with 
the established criteria found in the rating schedule 
pertaining to that disability.  Thun v. Peake, 22 Vet. App. 
111, 118 (2008).  If the criteria reasonably describe the 
level of severity and symptomatology of the disability, the 
disability picture is contemplated by the rating schedule, 
the assigned schedular evaluation is adequate and no referral 
is necessary.  Id.  If the criteria do not reasonably 
describe the level of severity and symptomatology of the 
disability, the disability picture is not contemplated by the 
rating schedule and the assigned schedular evaluation is 
inadequate.  The RO or Board must then determine whether the 
exceptional disability picture involves other related factors 
such as those outlined in 38 C.F.R. 3.321(b)(1) as 
"governing norms", including "marked interference with 
employment" and "frequent periods of hospitalization".  Id.

In this case, neither the Veteran nor the evidence raises the 
question of whether the Veteran is entitled to a higher 
initial evaluation for any of the disabilities at issue in 
this appeal on an extraschedular basis.  Even assuming 
otherwise, no referral is needed.  The evidence before VA 
does not establish that the available schedular evaluation 
are inadequate.  Rather, the schedular criteria upon which 
the evaluations are based reasonably describe the levels and 
symptomatology of the Veteran's psychiatric disability, 
residuals of an excised pilonidal cyst, varicose veins and 
Nabothian cyst.  

C.  Total Disability Evaluation 

The question of whether a total disability evaluation based 
on individual unemployability (TDIU) may be assigned due to 
service-connected disability(ies) is also a component of a 
claim for a higher initial or increased evaluation.  Rice v. 
Shinseki, 22 Vet. App. 447 (2009).  

This question arises when a claimant: (1) submits evidence of 
a medical disability; (2) makes a claim for the highest 
evaluation possible; and (3) submits evidence of 
unemployability.  In such a case, the evidence and assertion 
satisfy the requirement of 38 C.F.R. § 3.155(a), which 
defines an informal claim and indicates that it must 
"identify the benefit sought", and mandates consideration 
of whether a TDIU is assignable.  Roberson v. Principi, 251 
F.3d 1378 (Fed. Cir. 2001).  

In this case, the Veteran does not assert and the evidence 
does not establish that the Veteran is unemployable secondary 
to her service-connected disabilities.  The October 2006 VA 
examination the Veteran reported that she was employed by the 
Court of Appeals for the Armed Services.  There have been no 
reports of unemployment since that time.  Consideration of a 
claim for a TDIU is thus not mandated.

D.  Conclusion

As noted above, the Veteran failed to attend recent VA 
examinations scheduled in support her claims.  Had the 
examinations taken place as scheduled, the Board would have 
been privy to updated, comprehensive medical information 
addressing the severity of the Veteran's disabilities.  
Instead, the Board evaluated these disabilities based on the 
limited medical evidence that is in the claims file.   

While unfortunate, the Board reminds the Veteran that the 
rating schedule is designed to accommodate changes in 
condition; therefore, the Veteran may be awarded different 
evaluations in the future should any of her disability 
pictures change.  See 38 C.F.R. § 4.1.  At present, however, 
the evaluations noted above are the most appropriate given 
the medical evidence of record.

Based on the foregoing, the Board concludes that the criteria 
for higher initial evaluations for panic disorder with 
agoraphobia, residuals of an excised pilonidal cyst, varicose 
veins, left and right lower extremities and a Nabothian cyst 
are not met.  In reaching this decision, the Board considered 
the complete history of the disabilities at issue as well as 
the current clinical manifestations and the effect each 
disability has on the Veteran's earning capacity.  38 C.F.R. 
§§ 4.1, 4.2, 4.41 (2008).  The Board also considered the 
applicability of the benefit-of-the-doubt doctrine; however, 
given that the preponderance of the evidence is against each 
claim, the doctrine is not for application.    



ORDER

An initial evaluation in excess of 10 percent for panic 
disorder with agoraphobia is denied.    

An initial compensable evaluation for residuals of an excised 
pilonidal cyst is denied.    

An initial compensable evaluation for varicose veins, left 
lower extremity, is denied.

An initial compensable evaluation for varicose veins, right 
lower extremity, is denied.

An initial compensable evaluation for a Nabothian cyst is 
denied.



______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


